Exhibit 10.1

AGREEMENT AND GENERAL RELEASE OF CLAIMS

This Agreement and General Release of Claims (“Agreement”) is entered into by
Frank J. Battafarano and all of his agents, successors and assigns (“Employee”),
and Kindred Healthcare, Inc. (“Kindred”) and all companies related to Kindred
and all of its affiliates, subsidiaries or related companies, past and present
(collectively, the “Company”).

WHEREAS, Employee and Company hereby desire to settle all disputes and issues
related to the termination of Employee from his services to the Company.

NOW, THEREFORE, in consideration of the premises and the terms and conditions
contained herein, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound, the parties agree as follows:

1. Resignation. Employee is hereby terminated from all capacities and positions
with the Company effective August 31, 2010 (“Date of Termination”).

2. Obligations of the Company. Following the execution of this Agreement, the
Company shall pay Employee his base salary through the Date of Termination. In
addition, subject to the terms and conditions of this Agreement, Employee will
be entitled to the following additional payments and benefits:

(a) on the first business day following the conclusion of the fourteenth
(14th) calendar day following the Date of Termination, the Company shall pay to
Employee a cash severance payment in an amount equal to $622,500.

(b) in satisfaction of the annual bonus Employee would otherwise be eligible to
receive under the short-term incentive plan in respect of the 2010 calendar
year, the Company shall pay to Employee an amount equal to the product of
(i) the annual bonus to which the Employee would have been entitled for 2010 had
Employee’s employment with the Company not been terminated, if any, multiplied
by (ii) a fraction, the numerator of which is 243 and the denominator of which
is 365. Such amount shall be paid on the date when such amounts would otherwise
have been payable to the Employee if Employee’s employment with the Company had
not terminated as determined in accordance with the terms and conditions of the
short-term incentive plan of the Company.

(c) To the extent not yet paid, the Company shall pay to Employee the amounts
earned by the Employee prior to the Date of Termination under the Company’s
long-term incentive plan totaling $768,066. Such amount shall be paid on the
same schedule and in the same manner as if the Employee had remained employed
with the Company through settlement of such long-term incentive award, as
determined in accordance with the terms and

 

–1–



--------------------------------------------------------------------------------

conditions of the Company’s long-term incentive plan. Employee shall not be
eligible to earn any amounts under the long-term incentive plan in respect of
the 2010 calendar year.

(d) For a period of thirty-eight months following the Date of Termination (the
“Benefit Continuation Period”), the Employee shall be treated as if he had
continued to be an Employee for all purposes under the Company’s health
insurance plan and dental insurance plan; or if the Employee is prohibited from
participating in such plans, the Company shall otherwise provide such benefits.
Employee shall be responsible for any employee contributions for such insurance
coverage. Following the Benefit Continuation Period, the Employee shall be
entitled to receive continuation coverage under Part 6 of Title I of ERISA by
treating the end of this period as the applicable qualifying event (i.e., as a
termination of employment) for the purposes of ERISA Section 603(2)) and with
the concurrent loss of coverage occurring on the same date, to the extent
allowed by applicable law.

(e) For the Benefit Continuation Period, the Company shall maintain in force the
Employee’s life insurance in effect under the Company’s voluntary life insurance
benefit plan as of the Date of Termination. Employee shall be responsible for
any employee contributions for such insurance coverage. For purposes of
clarification, the portion of the premiums in respect of such plan for which
Employee and Company are responsible, respectively, shall be the same as the
portion for which Company and Employee are responsible, respectively,
immediately prior to the Date of Termination.

(f) For the Benefit Continuation Period, the Company shall provide short-term
and long-term disability insurance benefits to Employee equivalent to the
coverage that the Employee would have had if he had remained employed under the
disability insurance plans applicable to Employee on the Date of Termination.
Employee shall be responsible for any employee contributions for such insurance
coverage. Should Employee become disabled during such period, Employee shall be
entitled to receive such benefits, and for such duration, as the applicable plan
provides. For purposes of clarification, the portion of the premiums in respect
of such short-term and long-term disability benefits for which Employee and
Company are responsible, respectively shall be the same as the portion for which
Employee and Company are responsible, respectively, immediately prior to the
Date of Termination.

(g) On the first business day following the conclusion of the fifteenth
(15th) calendar day following the Date of Termination, the Company shall pay to
Employee a cash payment in an amount, if any, necessary to compensate Employee
for the Employee’s unvested interests under the Company’s retirement savings
plan which are forfeited by Employee in connection with the termination of
Employee’s employment.

(h) Any outstanding unvested stock options or performance units held by Employee
on the Date of Termination shall continue to vest in accordance with their
original terms (including any related performance measures) for a period of
three years following the

 

–2–



--------------------------------------------------------------------------------

Date of Termination (the “Equity Continuation Period”) as if Employee had
remained an employee of the Company through the end of such period and any such
stock option or performance unit that has not vested as of the conclusion of
such period shall be immediately cancelled and forfeited as of such date. In
addition, Employee shall have the right to continue to exercise any outstanding
vested stock options held by Employee during the Equity Continuation Period;
provided that in no event shall Employee be entitled to exercise any such option
beyond the original expiration date of such option. Any outstanding restricted
stock award held by Employee as of the Date of Termination that would have
vested during the Equity Extension Period had Employee remained an employee of
the Company through the end of such period shall be immediately vested as of the
Date of Termination and any restricted stock award that would not have vested as
of the conclusion of such period shall be immediately cancelled and forfeited as
of such date.

(i) Following the Date of Termination, the Employee shall receive the computer
which Employee is utilizing as of the Date of Termination.

(j) For a period of three years following the Date of Termination, the Employee
shall be treated as if he had continued to be an Employee for all purposes under
the Company’s charitable gift matching program.

(k) Notwithstanding anything in this Agreement to the contrary, in no event
shall the provision of in-kind benefits pursuant to this Section 2 during any
taxable year of Employee affect the provision of in-kind benefits pursuant to
this Section 2 in any other taxable year of Employee.

3. Death after Resignation. In the event of the death of Employee during the
period Employee is receiving payments pursuant to this Agreement, Employee’s
designated beneficiary shall be entitled to receive the balance of the payments;
or in the event of no designated beneficiary, the remaining payments shall be
made to Employee’s estate.

4. General Release. Employee expressly acknowledges that the above payments
include consideration for the settlement, waiver, release and discharge of any
and all claims or actions arising from Employee’s employment, the terms and
conditions of Employee’s employment, or Employee’s termination of employment
with the Company, including claims of employment discrimination, wrongful
termination, unemployment compensation or any claim arising under law or equity,
express or implied contract, tort, public policy, common law or any federal,
state or local statute, ordinance, regulation or constitutional provision. In
addition, Employee expressly acknowledges that the above payments include
consideration for the satisfaction, settlement, release and discharge of any and
all amounts that may otherwise be due to Employee under the Company’s short-term
incentive plan and the Company’s long-term incentive plan.

 

–3–



--------------------------------------------------------------------------------

(a) Employee agrees that the claims he is releasing include, but are not limited
to: (i) any claim for breach of an actual or implied contract of employment
between Employee and Company (including any claim of fraudulent
misrepresentation or negligent misrepresentation in the making of any actual or
implied contract of employment) or any other breach of contract claim; (ii) any
claim of unjust, wrongful, discriminatory, retaliatory or tortious termination,
discharge or other adverse employment action; (iii) any claim of slander, libel
or other act or consequence of defamation; (iv) any claim of intentional tort
(including, but not limited to, intentional infliction of emotional distress);
(v) any claim of negligence (including, but not limited to, negligent infliction
of emotional distress, negligent hiring, negligent supervision or negligent
retention); and (vi) any claim of a violation of any applicable federal, state,
or local statute or ordinance, including claims arising under Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; The Older
Workers Benefit Protection Act (“OWBPA”); the Age Discrimination in Employment
Act of 1967 (“ADEA”), as amended; the Americans with Disabilities Act; the Fair
Labor Standards Act; the Employee Retirement Income and Security Act of 1974, as
amended; the National Labor Relations Act; the Labor Management Relations Act;
the Equal Pay Act of 1963; the Pregnancy Discrimination Act of 1978; the
Rehabilitation Act of 1973; Kentucky’s workers’ compensation laws; Kentucky wage
and hours laws, claims before the Kentucky Commission for Human Rights and
Kentucky Revised Statutes sections 341 et seq.

(b) Employee recognizes that by signing this Agreement, he may be giving up some
claim, demand or cause of action which he now has or may have, but which is
unknown to him.

(c) Employee agrees not to file lawsuits against the Company that relate in any
manner to the Employee’s employment or the resignation or termination of
Employee’s employment with the Company.

(d) If any claim is not subject to release, to the extent permitted by law,
Employee waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
the Company is a party.

(e) Employee acknowledges that the Company has not and does not admit that it
engaged in any discrimination, wrong doing or violation of law on the Company’s
part concerning Employee. Employee and the Company agree that by entering into
this Agreement no discrimination, wrong doing, or violation of law has been
acknowledged by the Company or assumed by Employee. Employee and the Company
further acknowledge that this Agreement is not an admission of liability.

5. Employee Representations, Acknowledgements and Affirmations. Employee
represents, acknowledges and affirms as follows:

 

–4–



--------------------------------------------------------------------------------

(a) Employee has not filed, caused to be filed, or presently is a party to any
claim, complaint, or action against the Company;

(b) Except as expressly provided in this Agreement, Employee has received all
compensation, wages, bonuses, commissions, and/or benefits to which Employee may
be entitled, other than the Company’s 401(k) plan if Employee is a plan
participant and so vested;

(c) Employee affirms that he has been granted all leave to which he is/was
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws and has not been subjected to retaliation for
taking such leave;

(d) Employee has no known workplace injuries or occupational diseases and
Employee has not been subjected to workers compensation retaliation;

(e) Employee has not divulged the Company’s proprietary or confidential
information and will maintain the confidentiality of such information consistent
with the Company’s policies and common law;

(f) Employee has no knowledge of any facts or circumstances that could
constitute a violation of the Federal False Claims Act or similar state laws,
and, with respect to the Company’s business, Employee has not reported any such
potential claims to any government agency;

(g) Employee agrees that the Company has not retaliated against Employee for
reporting any allegations of wrongdoing by the Company or its officers,
including any allegations of corporate fraud;

(h) Employee has returned all files, memoranda, documents, records, electronic
records, credit cards, keys, passwords, REACH token, identification badge or
other the Company property in his possession or will do so before accepting any
monetary payment pursuant to this Agreement; and

(i) Employee affirms that all of the Company’s decisions regarding Employee’s
pay and benefits through the date of Employee’s execution of this Agreement were
not discriminatory based on age, disability, race, color, sex, religion,
national origin or any other classification protected by law.

6. Released Claims. Both Parties acknowledge that this Agreement does not limit
either Party’s right, where applicable, to file or participate in an
investigative proceeding of any federal, state or local governmental agency. To
the extent permitted by law, Employee

 

–5–



--------------------------------------------------------------------------------

agrees that if any such claim is made, Employee shall not be entitled to recover
any individual monetary relief or other individual remedies.

7. Confidentiality. Employee and the Company agree to keep the contents and
terms of this Agreement confidential and not to voluntarily disclose the terms
or amount of settlement to third parties. The only exception is that Employee
may reveal the terms of this Agreement to his spouse, attorney, tax preparer or
as otherwise required by law. The Company may reveal the terms of this Agreement
to its attorneys, accountants, financial advisors, managerial employees, and any
disclosure required by law or business necessity, including disclosure in
connection with the filing of a Current Report on Form 8-K with the Securities
and Exchange Commission upon execution of this Agreement. In the event that
Employee breaches the confidentiality of this Agreement, Employee understands
that the Company shall have the right to pursue all appropriate legal relief,
including, but not limited to, attorneys’ fees and costs.

8. Public Statement. Employee further agrees not to make derogatory or negative
remarks or comments about the Company, its affiliates and their respective
directors, officers, shareholders, agents or employees, to any third parties,
and not to otherwise defame the Company in any manner. In the event that
Employee defames the Company, its affiliates and their respective directors,
officers, shareholders, agents or employees, Employee understands that the
Company shall have the right to pursue all appropriate legal relief, including
but not limited to, attorneys’ fees and costs, and reimbursement of all monies
paid hereunder. Company agrees not to make derogatory or negative remarks or
comments about Employee to any third parties, nor to otherwise defame the
Employee in any manner. In the event that the Company defames Employee, Company
understands that the Employee shall have the right to pursue all appropriate
legal relief, including but not limited to, attorneys’ fees and costs.

9. Non-Competition; Non-solicitation.

(a) For a period of one year after the Date of Termination (the “Restricted
Period”), Employee shall not directly or indirectly, individually or on behalf
of any person other than the Company,

(1) own, operate, manage or otherwise engage in a Competitive Business or enter
the employ of, or render any services to, any Competitive Business (or any
division thereof). For purposes of this Agreement, “Competitive Business” means
any individual, corporation, partnership, limited liability company, business or
other entity, whether for profit or not-for-profit, which engages or attempts to
engage, in the operation, management, or ownership of any business or other
endeavor, in any way similar or identical to the business, operations, or
services that the Company or any of its affiliates operates, manages, owns or
provides, or has specific plans to do so as of the Date of Termination;
provided, however, that the term “Competing Business” shall exclude Employee’s
ownership of up to five percent (5%) of the securities of a company publicly
traded on a national securities exchange acquired in open

 

–6–



--------------------------------------------------------------------------------

market transactions;

(2) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the Date of Termination) between the Company
or any of its affiliates and customers, clients, suppliers partners, members or
investors of the Company or any of its affiliates of which it is reasonable to
expect that Employee is aware; or

(3) aid or endeavor to solicit or induce any of the Company’s or its affiliates’
employees to leave their employment with the Company or such affiliates in order
to accept employment with Employee or any other person, corporation, limited
liability company, partnership, sole proprietorship or other entity; provided,
however, that nothing in this Section 9(a)(3) shall prevent Employee from
soliciting any person who responds to a general media advertisement or
solicitation.

(b) If the restrictions set forth in this Section 9 would otherwise be
determined to be invalid or unenforceable by a court of competent jurisdiction,
the parties intend and agree that such court shall exercise its discretion in
reforming the provisions of this Agreement to the end that the Employee will be
subject to a non-competition or non-solicitation covenant, as applicable, which
is reasonable under the circumstances and enforceable by the Company. It is
agreed that no adequate remedy at law exists for the parties for violation of
this section and that this section may be enforced by any equitable remedy,
including specific performance and injunction, without limiting the right of the
Company to proceed at law to obtain such relief as may be available to it. The
running of the Restricted Period shall be tolled for any period of time during
which Employee is in violation of any covenant contained in this Section 9, for
any reason whatsoever. This Section 9 shall survive this Agreement.

10. Ability to Revoke.

(a) Employee acknowledges and agrees that the Company has advised him and
encouraged him to consult with an attorney, and he has consulted with an
attorney regarding this Agreement prior to signing below, and that he has been
given a period of at least twenty one (21) days within which to consider this
Agreement, including waiver of any ADEA and OWBPA age claims before voluntarily
signing this Agreement.

(b) Employee agrees and understands that he may revoke this Agreement within
seven (7) days after signing the Agreement, and that the Agreement shall not
become effective or enforceable until the revocation period has expired.

(c) Any revocation of this Agreement must be made in writing and must actually
be received by Joseph L. Landenwich, Kindred Healthcare, Inc., 680 South Fourth
Street, Louisville, Kentucky 40202, before the expiration of the revocation
period.

 

–7–



--------------------------------------------------------------------------------

11. Confidential Information. At no time shall Employee divulge, furnish, or
make accessible to anyone any confidential knowledge or information about the
Company’s businesses or operations (except as required by law or order of court
or other governmental agency) or any of the employees, clients, patients,
customers or suppliers of the Company or with respect to any other confidential
aspect of the businesses of the Company. Employee understands and agrees that
any violation of this provision will cause the Company irreparable harm which
cannot adequately be compensated by an award of money damages. As a result,
Employee agrees that, in addition to any other remedy the Company may have, a
violation of this Agreement may be restrained by issuance of an injunction by
any court of competent jurisdiction. Employee further agrees to accept service
of process by first class or certified United States mail. In the event the
Employee fails to abide by this Section 11, Employee understands that the
Company shall have the right to pursue reimbursement or setoff of all monies and
benefits paid or to be paid hereunder.

12. Cooperation. Employee agrees that should the Company request Employee’s
cooperation in connection with litigation, government investigations or other
administrative or legal proceeding, Employee shall cooperate fully with the
Company or its designated agents. Employee further agrees to cooperate fully in
disclosing to the Company or its designated agents, any information which
Employee obtained during the course and scope of his employment with the
Company, and to which other employees of the Company were not privy. In the
event the Employee fails to abide by this Section 12, Employee understands that
the Company shall have the right to pursue reimbursement or setoff of all monies
and benefits paid or to be paid hereunder.

13. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. Each party shall pay
their costs of the arbitration and all reasonable attorneys’ and accountants’
fees incurred in connection therewith, including any litigation to enforce any
arbitration award.

14. Successors. This Agreement is personal to Employee and without the prior
written consent of the Company shall not be assignable by Employee otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Employee’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

15. Other Severance Benefits. Except as specifically provided in this Agreement,
Employee hereby agrees that in consideration for the payments to be received
under this Agreement, Employee waives any and all rights to any payments or
benefits under any plans,

 

–8–



--------------------------------------------------------------------------------

programs, contracts or arrangements of the Company that provide for severance
payments or benefits upon a termination of employment, including, without
limitation, the Company’s short-term incentive plan, the Company’s long-term
incentive plan, and the Employment Agreement dated December 18, 2008 between
Employee and the Company. Notwithstanding the above, the Employee retains all
rights to any amounts due to Employee under the Company’s supplemental executive
retirement plan and deferred compensation plan.

16. Withholding. All payments to be made to Employee hereunder will be subject
to all applicable required withholding of taxes.

17. No Mitigation. Employee shall have no duty to mitigate his damages by
seeking other employment and, should Employee actually receive compensation from
any such other employment, the payments required hereunder shall not be reduced
or offset by any such compensation.

18. Voluntary Action. Employee acknowledges that he has read and fully
understands all of the provisions of this Agreement and that he is entering into
this Agreement freely and voluntarily.

19. Notices. Except as expressly provided herein, any notice required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or sent by telephone facsimile
transmission, personal or overnight couriers, or registered mail with
confirmation of receipt, addressed as follows:

 

If to Employee:    If to Company: Frank J. Battafarano    Kindred Healthcare,
Inc. 2700 Little Hills Lane    680 South Fourth Street Anchorage, KY 40223   
Louisville, KY 40202    Attn: Legal Department

20. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Kentucky.

21. Waiver of Breach and Severability. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. In the event any
provision of this Agreement is found to be invalid or unenforceable, it may be
severed from the Agreement and the remaining provisions of the Agreement shall
continue to be binding and effective.

22. Entire Agreement; Amendment. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
and warranties

 

–9–



--------------------------------------------------------------------------------

between them, whether written or oral with respect to the subject matter hereof
including, without limitation, the Employment Agreement dated December 18, 2008
between Employee and the Company. No provisions of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing signed by Employee and a designated officer of the Company.

23. Headings. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

25. Section 409A.

(a) If any provision of this Agreement (or any award of compensation or benefits
provided under this Agreement) would cause Employee to incur any additional tax
or interest under Section 409A of the of the Internal Revenue Code of 1986, as
amended and the regulations promulgated thereunder (the “Code”), the Company
shall reform such provision to comply with 409A and agrees to maintain, to the
maximum extent practicable without violating 409A of the Code, the original
intent and economic benefit to Employee of the applicable provision; provided
that nothing herein shall require the Company to provide Employee with any
gross-up for any tax, interest or penalty incurred by Employee under
Section 409A of the Code.

(b) It is intended that each installment, if any, of the payments and benefits,
if any, provided to Employee under this Agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Code. Neither the Company nor
Employee shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409 of the Code.

(c) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A of the
Code to the extent that such reimbursements or in-kind benefits are subject to
Section 409A of the Code. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A of the Code, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit and (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

–10–



--------------------------------------------------------------------------------

EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER THIS AGREEMENT.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21)-CALENDAR DAY CONSIDERATION PERIOD.

EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ANY AND ALL CLAIMS EMPLOYEE HAS
OR MIGHT HAVE AGAINST COMPANY.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KINDRED HEALTHCARE, INC. By:  

/s/ Benjamin A. Breier

Title:  

Chief Operating Officer

EMPLOYEE

/s/ Frank J. Battafarano

Frank J. Battafarano

 

–11–